DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 9 is objected to because of the following informality: claim 9 recites “agitating the container and its contents mechanically remove surface contaminants…”, but this phrase is grammatically incorrect.  It appears that the word “to” is missing from between “contents” and “mechanically”.  Appropriate correction is required.  

Claim Language
In claim 15, the language “further inserting a metallic disc positionable within the basket on which items to be cleaned may be placed in contact” is hard to parse.  Applicant should consider amending this language to further improve the clarity of the claim language.  For example, applicant might amend claim 15 to specify what the metallic disk is being inserted into.  Applicant might also consider putting the word “comprising” between the words “further” and “inserting”.  

Claims 9-20 Discussion
As applicant can see below, claim 9 and its dependents (claims 10-20) have many 35 USC § 112 rejections, and claim 9 is so confusingly written that the examiner did not attempt art rejections for claims 9-20.  Furthermore, the examiner is not presenting art rejections of claim 9-20 because claim 9 appears to recite an allowable method, although there are so many 35 USC § 112 issues for claim 9 that the examiner is not yet explicitly saying that claim 9 contains an allowable concept.  Claim 9 recites that the basket is “configured to be rotatably supported for rotation on the bottom wall” (of the microwavable container).  The examiner’s below combination of Borges in view of Hehman in view of Elkins does not teach having the basket (item 12 in Borges’s Figure 1) rotatably supported for rotation on the bottom wall of the container (item 10 in Borges’s Figure 1), nor does the reviewed prior art provide motivation to modify the method of Borges in view of Hehman in view of Elkins to have the basket be rotatably supported for rotation on a bottom wall of the container.  Again, however, claim 9 is so confusingly written that the examiner cannot yet say that claim 9 recites an allowable concept.  

Invitation to Call
Since the examiner believes that applicant’s application contains allowable subject matter, applicant is encouraged to set up a phone interview with the examiner (571-270-7376) when preparing a response to this Non-Final Rejection.  The examiner suspects that such a conversation would be useful in advancing prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claims 1, 5, and 7-9 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, someone reading claims 1, 5, or 7-9 might ask themselves: “what size do my parts needs to be in order to qualify as small parts?”
Claim 3 recites the limitation "items to be cleaned”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the container” in line 12 of claim 8.  However, it is not clear if this “the container” refers to the “a generally cylindrical microwavable container” of line 3 of claim 9 or the “a microwavable container” of line 11 of claim 9.  
Claim 9 recites “the microwavable fluid” in line 13.  However, it is not clear if this “the microwavable fluid” refers to the “a microwavable fluid” recited in line 3 of claim 9 or the “a microwavable fluid” in line 11 of claim 13.  
Claim 9 recites the limitation "the desired temperature" in line 14 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation “its contents" in line 16 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.  
The term “desired” in claim line 14 of claim 9 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 9 might ask themselves: “how am I supposed to know if my temperature is desired or not?”
Claim 9 recites “a method of cleaning and/or sanitizing jewelry”, and claim 9 comprises method steps.  Claims 10-19, however, recite “a cleaning device as defined in claim [9 or a claim that depends from claim 9]”.  In other words, applicant clearly recites a method in independent claim 9, but claims 10-19 appear to mistakenly recite an apparatus that depends from the method of claim 9.  This appears to be the result of applicant making typographical errors when writing claims 10-19.  Regardless, applicant cannot have an apparatus claim depend from a method claim.  
Claim 20 recites the limitation "the fluid in contact with the items to be cleaned" in the last two lines of claim 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,988,190 to Borges in view of U.S. 1,517,837 to Hehman in view of U.S. 5,201,411 to Elkins.
With regard to claim 1, Borges teaches a method for cleaning jewelry, wherein the method comprises adding cleaning fluid into a container (item 10 in Figure 1) and having to-be-cleaned jewelry located in a strainer basket (item 12 in Figure 1) positioned within the container (Col. 1, lines 1-13 and lines 49-51; Col. 3, lines 3-19).  Borges teaches covering the container with a lid (item 20 in Figure 1) and agitating the covered container such that the fluid can clean the jewelry (Col. 1, lines 1-13 and lines 49-51; Col. 3, lines 3-19).
Borges does not teach that the cleaning fluid is heated.
Hehman teaches that when cleaning jewelry with cleaning fluid, such cleaning can successfully be accomplished by first heating a cleaning liquid solution comprising water, tri-sodium phosphate, and sodium carbonate and then immersing the jewelry in that cleaning solution (page 1 of Hehman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges such that the cleaning fluid used to perform the cleaning of the jewelry is a cleaning liquid solution comprising water, tri-sodium phosphate, and sodium carbonate, wherein the solution is heated prior to the jewelry being immersed in the solution.  In this combination of Borges in view of Hehman, the heated solution comprising water, tri-sodium phosphate, and sodium carbonate is in the container (item 10 in Borges’s Figure 1) and the to-be-cleaned jewelry is located in the strainer basket (item 12 in Borges’s Figure 1) such that the jewelry is immersed in the cleaning solution in the container.  The motivation for performing the modification was provided by Hehman, who teaches that when cleaning jewelry with cleaning fluid, such cleaning can successfully be accomplished by first heating a cleaning liquid solution comprising water, tri-sodium phosphate, and sodium carbonate and then immersing the jewelry in that cleaning solution
The combination of Borges in view of Hehman does not teach that a microwave is used to perform the heating of the cleaning solution.
Elkins teaches that when attempting to heat cleaning solution in a container, the heating can successfully be performed by having the container be a microwave insulating material and by using a microwave to heat the cleaning solution in the container (Col. 2, line 31 to Col. 4, line 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman by having the heating of the cleaning solution performed via a microwave oven, wherein the container (item 10 in Borges’s Figure 1) is made of microwave insulating material, and wherein a microwave oven is used to heat the cleaning solution after the cleaning solution is added into the container. In this combination of Borges in view of Hehman in view of Elkins, once the microwave has been used to heat the cleaning solution, the container is removed from the microwave oven (because heating is over) and the jewelry in the strainer basket (item 12 in Borges’s Figure 1) is immersed in the previously-heated cleaning solution.  The motivation for performing the modification was provided by Elkins, who teaches that when attempting to heat cleaning solution in a container, the heating can successfully be performed by having the container be a microwave insulating material and by using a microwave to heat the cleaning solution in the container.
The combination of Borges in view of Hehman in view of Elkins, as developed thus, does not specify that the cleaning solution is heated to at least 170 °F.  However, Hehman teaches that the cleaning solution is heated to boiling, and Hehman is considered to teach that the temperature to which the cleaning solution is a heated is a result-effective variable because Hehman teaches that the heat of the boiled cleaning solution assists in the cleaning of the jewelry.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman in view of Elkins such that the temperature to which the cleaning solution is heated in the microwave is optimized, and the motivation for performing the optimization was provided by Hehman, who teaches that the temperature to which the cleaning solution is a heated is a result-effective variable because Hehman teaches that the heat of the boiled cleaning solution assists in the cleaning of the jewelry.  
The combination of Borges in view of Hehman in view of Elkins does not explicitly teach that when the cleaning solution is initially added into the container (item 10 in Borges’s Figure 1), the cleaning solution is added to predetermined level.  However, in the method of Borges in view of Hehman in view of Elkins, the jewelry is immersed in the previously-heated cleaning solution, and therefore, the volume of the cleaning liquid added into the container is considered to be a result-effective variable because the cleaning solution volume must be sufficient to immerse the jewelry.  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman in view of Elkins such that level of cleaning solution added into container is a predetermined, optimized amount.  Such optimization would advantageously ensure that the jewelry is immersed in the cleaning solution. 
With regard to claim 4, in the method of Borges in view of Hehman in view of Elkins, the cleaning solution comprises cleaning agents tri-sodium phosphate and sodium carbonate (page 1 of Hehman).  
With regard to claim 5, in the method of Borges in view of Hehman in view of Elkins, the container is mechanically agitated after the jewelry is immersed in the cleaning solution (Col. 1, 49-51 of Borges).  
With regard to claim 7, in the method of Borges in view of Hehman in view of Elkins, positions of the jewelry within the container are stabilized during mechanical agitation by having the jewelry located in a strainer basket (item 12 in Borges’s Figure 1) that limits the locations of the jewelry (Col. 1, lines 1-13 and lines 49-51; Col. 3, lines 3-19 of Borges).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,988,190 to Borges in view of U.S. 1,517,837 to Hehman in view of U.S. 5,201,411 to Elkins as applied to claim 1 above, and further in view of U.S. 2013/0146082 by Grinnard. 
With regard to claim 2, in the method of Borges in view of Hehman in view of Elkins, the cleaning solution is an aqueous solution comprises sodium carbonate, which forms carbonic acid (reads on a weak acid) in water.  
The combination of Borges in view of Hehman in view of Elkins does not recite that the cleaned jewelry is made of metal.
Grinnard teaches that jewelry can comprise aluminum wire and metal jewelry (Par. 0001-0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman in view of Elkins such that the cleaned jewelry is jewelry that comprises aluminum wire and metal jewelry.  Grinnard teaches that jewelry can comprise aluminum wire and metal jewelry, and the motivation for performing the modification would be to use the jewelry-cleaning technique of Borges in view of Hehman in view of Elkins to clean jewelry of the type taught by Grinnard.  
The combination of Borges in view of Hehman in view of Elkins in view of Ginnard does not recite that the carbonic-acid-comprising solution reacts to release hydrogen gas to promote physical remove of surface contaminants.  However, since the combination of Borges in view of Hehman in view of Elkins in view of Ginnard teaches performing the same method steps as recited by applicant with the same chemicals as recited by applicant, it is reasonably expected that the same results will occur – namely, that the carbonic-acid-comprising solution reacts to release hydrogen gas to promote physical remove of surface contaminants.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,988,190 to Borges in view of U.S. 1,517,837 to Hehman in view of U.S. 5,201,411 to Elkins as applied to claim 5 above, and further in view of U.S. 2012/0192895 by Shatz.
With regard to claim 6, in the method of Borges in view of Hehman in view of Elkins, the container is mechanically agitated after the jewelry is immersed in the cleaning solution, and the combination of Borges in view of Hehman in view of Elkins teaches that swishing can be one form of this mechanical agitation (Col. 1, 49-51 of Borges).  
The combination of Borges in view of Hehman in view of Elkins does not teach that the container (item 10 in Borges’s Figure 1) is rotated during the cleaning.
Shatz teaches that a tool used to clean jewelry can be rotated by hand during cleaning (Par. 0006 and 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman in view of Elkins such that the container is rotated by hand in order to create swishing agitation between the cleaning solution and the jewelry.  The combination of Borges in view of Hehman in view of Elkins teaches that swishing agitation can be used to aid cleaning, and Shatz teaches that a tool used to clean jewelry can be rotated by hand during cleaning.  The motivation for performing the modification would be to use the rotation of the container to generate swishing that aids in cleaning.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,988,190 to Borges in view of U.S. 1,517,837 to Hehman in view of U.S. 5,201,411 to Elkins in view of U.S. 2012/0192895 by Shatz.
With regard to claim 8, Borges teaches a method for cleaning jewelry, wherein the method comprises adding cleaning fluid into a generally cylindrical container (item 10 in Figure 1) and having to-be-cleaned jewelry located in a strainer basket (item 12 in Figure 1) positioned within the container (Col. 1, lines 1-13 and lines 49-51; Col. 3, lines 3-19).  Borges teaches covering the container with a lid (item 20 in Figure 1) and agitating the covered container such that the fluid can clean the jewelry (Col. 1, lines 1-13 and lines 49-51; Col. 3, lines 3-19).  In the method of Borges, the container axis and strainer basket axis are substantially coextensive (Col. 1, lines 1-13 and lines 49-51; Col. 3, lines 3-19; Figures 1-3).  Borges teaches that the strainer basket is supported by the container, and since Borges teaches that the strainer is moveable by hand (via finger hole 18 in Figures 1 and 2; see Col. 3, lines 3-31), Borges is considered to teach that the strainer is rotatable (by hand) relative to the container supporting it.  
Borges does not teach that the cleaning fluid is heated.
Hehman teaches that when cleaning jewelry with cleaning fluid, such cleaning can successfully be accomplished by first heating a cleaning liquid solution comprising water, tri-sodium phosphate, and sodium carbonate and then immersing the jewelry in that cleaning solution (page 1 of Hehman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges such that the cleaning fluid used to perform the cleaning of the jewelry is a cleaning liquid solution comprising water, tri-sodium phosphate, and sodium carbonate, wherein the solution is heated prior to the jewelry being immersed in the solution.  In this combination of Borges in view of Hehman, the heated solution comprising water, tri-sodium phosphate, and sodium carbonate is in the container (item 10 in Borges’s Figure 1) and the to-be-cleaned jewelry is located in the strainer basket (item 12 in Borges’s Figure 1) such that the jewelry is immersed in the cleaning solution in the container.  The motivation for performing the modification was provided by Hehman, who teaches that when cleaning jewelry with cleaning fluid, such cleaning can successfully be accomplished by first heating a cleaning liquid solution comprising water, tri-sodium phosphate, and sodium carbonate and then immersing the jewelry in that cleaning solution
The combination of Borges in view of Hehman does not teach that a microwave is used to perform the heating of the cleaning solution.
Elkins teaches that when attempting to heat cleaning solution in a container, the heating can successfully be performed by having the container be a microwave insulating material and by using a microwave to heat the cleaning solution in the container (Col. 2, line 31 to Col. 4, line 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman by having the heating of the cleaning solution performed via a microwave oven, wherein the container (item 10 in Borges’s Figure 1) is made of microwave insulating material, and wherein a microwave oven is used to heat the cleaning solution after the cleaning solution is added into the container. In this combination of Borges in view of Hehman in view of Elkins, once the microwave has been used to heat the cleaning solution, the container is removed from the microwave oven (because heating is over) and the jewelry in the strainer basket (item 12 in Borges’s Figure 1) is immersed in the previously-heated cleaning solution.  The motivation for performing the modification was provided by Elkins, who teaches that when attempting to heat cleaning solution in a container, the heating can successfully be performed by having the container be a microwave insulating material and by using a microwave to heat the cleaning solution in the container.
The combination of Borges in view of Hehman in view of Elkins, as developed thus, does not specify that the cleaning solution is heated to at least 170 °F.  However, Hehman teaches that the cleaning solution is heated to boiling, and Hehman is considered to teach that the temperature to which the cleaning solution is a heated is a result-effective variable because Hehman teaches that the heat of the boiled cleaning solution assists in the cleaning of the jewelry.  In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman in view of Elkins such that the temperature to which the cleaning solution is heated in the microwave is optimized, and the motivation for performing the optimization was provided by Hehman, who teaches that the temperature to which the cleaning solution is a heated is a result-effective variable because Hehman teaches that the heat of the boiled cleaning solution assists in the cleaning of the jewelry.  
The combination of Borges in view of Hehman in view of Elkins does not explicitly teach that the treated jewelry comprises soil particles and contaminants.  However, in the art of cleaning, it is well known that personal objects can become contaminated with soil particles and contaminants, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman in view of Elkins such that the jewelry cleaned is jewelry that is contaminated with soil particles and contaminants.  The motivation for performing the modification would be to clean such contaminated jewelry.  
The combination of Borges in view of Hehman in view of Elkins does not teach spinning the strainer basket.  In the method of Borges in view of Hehman in view of Elkins, the container is mechanically agitated after the jewelry is immersed in the cleaning solution, and the combination of Borges in view of Hehman in view of Elkins teaches that swishing can be one form of this mechanical agitation (Col. 1, 49-51 of Borges).  
Shatz teaches that a tool used to clean jewelry can be rotated by hand during cleaning (Par. 0006 and 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Borges in view of Hehman in view of Elkins such that the container (and thus the basket inside the container) is rotated by hand in order to create swishing agitation between the cleaning solution and the jewelry.  The combination of Borges in view of Hehman in view of Elkins teaches that swishing agitation can be used to aid cleaning, and Shatz teaches that a tool used to clean jewelry can be rotated by hand during cleaning.  The motivation for performing the modification would be to use the rotation of the container to generate swishing that aids in cleaning.  
The combination of Borges in view of Hehman in view of Elkins in view of Shatz does not teach that the rotation of the container (and thus the basket inside the container) results in turbulence that dislodges soil particles and contaminants from the jewelry.  However, since the combination of Borges in view of Hehman in view of Elkins in view of Shatz teaches performing the same steps recited by applicant with the same materials recited by applicant, it is reasonably expected that the same result will occur – namely, that resulting turbulence will dislodge soil particles and contaminants on the to-be-cleaned jewelry.  

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 3.  With regard to claim 3, the most relevant prior is the combination of Borges in view of Hehman in view of Elkins used above to reject claim 1.  The combination of Borges in view of Hehman in view of Elkins does not recite placing to-be-cleaned items on an oxidizing metal surface within the container and elevating the pH to enable an electrolytic reaction to oxidize and remove surface contaminants.  The reviewed prior art does not provide motivation to modify the method of Borges in view of Hehman in view of Elkins to arrive at the method recited by claim 3.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 24, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714